DETAILED ACTION

This office action is in response to Remarks and Amendments filed June 13, 2022 in regards to a continuing application filed September 12, 2019 claiming priority to PCT/JP2018/008174 filed March 2, 2018 and foreign application JP2017-060057 filed March 24, 2017. Claims 1-2, 7-9, and 15 have been amended. Claim 3 has been cancelled without prejudice. Claims 1-2 and 4-18 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest references: Obara et al. (JP 2006-104243A), Sakata et al. (JP 2013-092684A), and Fujii et al. (JP 2013-225132A.  
Obara et al. disclose a composition for forming a color filter for a color liquid crystal display having a high transmittance and excellent color reproducibility and separation comprising containing a green coloring agent and an orange coloring agent wherein a transmittance peak is found within the range of 575-585 nm.  Obara et al. disclose compositions comprising green, yellow, and orange pigments in various ratios. Obara et al. disclose a composition comprising 4.0 parts of green pigment, 4.0 parts yellow pigment, and 2.0 parts of an orange pigment, therefore the total content of green pigment and orange pigment with respect to the total pigment mass is 60 mass% and disclose a further composition wherein the highest total content of green and orange pigments is about 63 mass%.  
Sakata et al. disclose a green composition for a color filter comprising a C.I. Pigment Green 58 green pigment and a C.I. Pigment Yellow 139 yellow pigment.
Fujii et al. disclose a color filter comprising a composition wherein the transmittance peak falls within the range of 490 – 510 nm.
Obara et al., Sakata et al., and Fujii et al. disclose the compositions comprising acrylic resins and further comprising a photopolymerization initiator.
However, Obara et al., Sakata et al., and Fujii et al. do not teach or fairly suggest the claimed composition comprising a green colorant and an orange colorant wherein the total of green and orange colorants is 80 mass% or more with respect to the total mass of colorants in the composition as well as the ratio of A500/B580 is 2.0 or more and C600/B580 is 1.5 or more wherein A500, B580, and C600 are the absorbances at 500 nm, 580 nm, and 600 nm, respectively.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763